DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Amendment
Acknowledgement of amendment dated 01/16/2020 changing claims 1-20 and adding new claim 21 and new specification section entitled Related Applications.  
Domestic Benefit
Present application 16/631,642 filed 01/16/2020 is a national stage entry of PCT/EP2018/069358 with international filing date 07/17/2018. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., PCT/EP2017/068502 filed 07/21/2017) have been received in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statements
The information disclosure statements respectively submitted on 01/16/2020, 08/17/2020, 05/31/2022, 06/03/2022 and 07/06/2022 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- HEALTH MONITORING DEVICE INCLUDING PINNED PHOTODIODE --.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear if the limitation “preferably electronically connected to a DC power source of which the value can be dynamically adapted” is required or optional. More important, it is unclear if the aforementioned limitation adds any required structure to the TGtransfer transistor. With respect to the public notice function of 112(b) one of ordinary skill in the art would not know what would infringe on aforementioned limitation.   
Dependent claims 2-10 do not alleviate the indefiniteness from claim 1 and are rejected for incorporating the indefiniteness from the independent claim. 
Dependent claim 4 further complicates the issues of claim 1 by requiring the DC power source of parent claim 1. 
Dependent claim 7 is indefinite by being unclear in first bullet point for second block because the deleted reference characters leave the limitation “the difference between said value stored by capacitance and said value stored by capacitance.” Similar issue in second bullet point for second block. The entirety of claim is unclear because of the multitude of indefiniteness issues. Other issues would be that ADC is not defined and could stand for many different components.   
Dependent claim 8 also recites ADC with similar problems as claim 7. 
Dependent claim 9 has similar problems as claim 7. 
The Office requests the Applicant to remedy the clarity of claims 7-9 because currently the claims are not understood.  

Claim 11 is indefinite by being unclear by defining a Transfer Gate voltage without also defining a transfer gate transistor because it is unclear what a transfer gate voltage means without a transfer gate transistor. 
Dependent claims 12-20 are rejected for incorporating the indefiniteness from independent claim 11.   
Claim 13 is indefinite by lack of antecedent basis because the DC power supply is not defined in parent claim 11; because there is no previously defined pixel. Please clarify this claim because currently this claim is not understood. 
Claim 14 is indefinite because it is unclear why “Integrating” in middle of claim is capitalized.
Claim 15 is indefinite by not deleting “pulsed” in pulsed light source for correct antecedent basis. 
Claim 15 is indefinite by not deleting “transistor” in back of transfer gate because only a transfer gate is previously defined. This happens in two bullet points of claim 15.
Claim 15 is indefinite because it is unclear why “Integrating” in claim is capitalized.
Claim 16 is indefinite because it is unclear why “Integrating” in claim is capitalized.
Claim 16 is indefinite by being unclear in the “subtracting” limitation by reciting, “the difference between and which.” This claim is completely not understood. 
Claim 17 is indefinite by not deleting “pulsed” in pulsed light source for correct antecedent basis. This happens in two different bullet points of claim 17.
Claim 17 is indefinite by not deleting “transistor” in back of transfer gate because only a transfer gate is previously defined. This happens in two bullet points of claim 17.
Claim 17 is indefinite because it is unclear why “Integrating” in claim is capitalized.
Claim 17 is indefinite by being unclear in reciting in the “transferring” limitation “then subtracting the voltage from the voltage.”  
Claim 18 is indefinite by incorporating the indefiniteness form claim 17.  
The Office requests the Applicant to remedy the clarity of claims 13-17 because currently the claims are not understood.  
Opinion of Office
	With respect to the art rejection in the International Search Report and Written Opinion of the International Searching Authority mailed September 17, 2018: The Office believes that prior art does cover all components/limitations of the claims rejected however the analysis is piecemeal at best and impermissible hindsight. The rejection starts with a basic health monitoring device that includes a photodiode that then adds another device to teach of a pinned photodiode and then adds another device that teaches of the sensing capacitor and pixel structure. This is impermissible hindsight. It is earnestly requested that all the claims are reviewed by Applicant to remedy the indefiniteness rejection, supra.  
Closest Prior-Art
	The closest prior-art to independent claim 1 is US 9,686,485 B2 to Agranov et al. (“Agranov”). 
	Regarding independent claim 1, Agranov teaches, a light source (see column 5, lines 38-48),
at least one pixel 600 (see Figure 6) for light-to-charge conversion to create photo-generated electrons (i.e., photodiode),
each pixel 600 being synchronized with said light source (see column 6, line 58-column 7, line 3: there is light source and pinned photodiode), characterized in that each pixel comprises:
a pinned photodiode (see column 6, line 58-column 7, line 3: there is light source and pinned photodiode) comprising a well (the well is inherent to a photodiode) and having two electronic connection nodes (i.e., see Figure 6 there is ground and connection to other components),
a sense node 616, said sense node being a junction capacitance (i.e., capacitor 606: sense capacitor in Figure 6) whose role is to convert the photo-generated electrons in the pinned photodiode well into a voltage, by the means of the conversion gain of said capacitance (i.e., as per photodiode and sense capacitor), and
a Transfer Gate (TGtransfer) transistor (i.e., see Tx: gate of the transfer transistor), having its source electronically connected to one electronic connection node of said pinned photodiode (i.e., see Figure 6: Tx connected to PD), and being configured to act as a transfer gate between said pinned photodiode PD and said sense node 616/606, allowing the photo-generated electrons to sink when the light is pulsed-off, the photo-generated electrons integration when the light is pulsed-on and the transfer of at least part of the integrated photo-generated electrons to said sense node for a read-out (i.e., since structure of the electrical connection is taught by Agranov the device appears to operate as claimed).
	It is the opinion of the Office that the limitation in claim 1, “photoplethysmography sensing device, configured to output a signal comprising a DC component and an AC component” does add structure to claim 1 that is not taught by Agranov. A photodiode, itself, has a DC output signal. Therefore, there is structure added to the claim requiring AC and a photoplethysmography device along with pulsed light. 
	The Office believes it would be piecemeal analysis to combine Agranov with a photodiode sensing device as disclosed in the International Written Opinion. 
	Independent claim 11, has a similar result to independent claim 1. 
	New independent claim 21 is rejection, infra. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0231500 A1 to Rothberg et al. (“Rothberg”).
Regarding independent claim 21, Rothberg teaches a photoplethysmography (i.e., there is light upon tissue that is used with respect to blood as per Figure 30 and throughout specification for sensing with respect to human body) sensing device (see title), comprising:
a pulsed light source (see paragraphs 0127 and 0128 and throughout specification: there are pulses of light), and
at least one pixel 100A (“pixel”; Figure 3A; paragraph 0160) for light-to-charge conversion to create photo-generated electrons (i.e., photodiode), wherein each pixel comprises a pinned photodiode 102A (“photodetection region”; Figure 3A; paragraph 0160. Also see paragraph 0145: the photodiode may be a pinned photodiode with the added benefits discussed in paragraph 0145).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 August 2022
/John P. Dulka/Primary Examiner, Art Unit 2895